In related proceedings pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Nassau County (McCormack, J.), dated January 1, 2007, which, after a hearing, inter alia, awarded sole legal and physical custody of the subject children to the father and directed that her visitation with the subject children be supervised. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which she moves to be relieved of the assignment to prosecute this appeal.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the mother’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]). Spolzino, J.E, Garni, Dickerson and Eng, JJ., concur.